DETAILED ACTION
Examiner's Note:  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
 Response to Arguments
Applicant’s remarks filed on 10/18/2021 have been fully considered. 
Regarding claim[s] 1 – 12, 15, 16, 18 – 20 under the various obviousness rejections, applicant's remarks are not persuasive, therefore, see the examiner’s response to such remarks in the office action below. 
The examiner will answer all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Applicant states on page[s] 8 of the remarks as filed: “Before addressing the rejections in detail, Applicant notes that throughout the Office action, the Office appears to disregard that Applicant’s claims require certain actions to be carried out by particular devices, and instead the Office cites actions carried out on different devices and combines the actions/devices without providing sufficient explanation of how the actions/devices could be combined or why one having ordinary skill in the art would be motivated to combine the actions/devices. 
Further, the Office routinely cites an aspect of one reference as allegedly disclosing an element of applicant’ s claims, and then turns around and cites a different aspect of the same or a different reference as disclosing that same element (in the same rejection or a rejection of a dependent claim), without providing explanation of whether the different aspects are intended to be combined, of if one is to be replaced by the other. Examples of these issues are provided below. Applicant submits that the Office’s rejections have forced Applicant to make many assumptions about what the Office intends to combine from the references, and how the Office intends to combine the references, all of which is improper. Thus, Applicant requests that if the current rejections are maintained, additional explanation be provided as to how the references are to be combined, so that Applicant has a fair opportunity to respond to the rejections.”

	In response, the examiner isn’t persuaded, by applicant’s assessment of the examiner’s rejection. The examiner will respond to each of applicant’s remarks in the office action below. 

Applicant states on page[s] 8 and 9 of the remarks as filed: “Turning to the rejection of claim 1, the Office cites a combination of Viswanathan and Yamaki in the rejection of claim 1. However, even if combined, the cited references fail to disclose the claim 1 elements of communicating the information between the supplemental computing device and the medical device via the first protocol and communicating the information between the supplemental computing device and the remote computing device via an encrypted, second protocol, where the first protocol is selected from among a plurality of possible protocols based on parameters of the medical device.”

	In response, the examiner isn’t persuaded, the examiner points to the prior art of Viswanathan. Specifically, at paragraph: 0021, lines 21 – 32, Rather, the Control Center computer [i.e. applicant’s remote computing device] converts the USB data to a pre-determined data stream format before encryption and transmission as system commands. The data is received by a reception computer [i.e. applicant’s supplemental computing device] at the remote navigation system site that could be one of the existing remote navigation system computers, or an additional one that exists to accept the incoming encrypted data, decrypts the data, converts the data from the pre-determined data stream format to USB data (thereby functioning as an USB emulator), and then passes it on to the remote navigation system control computer [i.e. applicant’s medical device] at the distant site via a local, standard USB cable link.

Applicant states on page[s] 9 and 10 of the remarks as filed: “The Office relies primarily on Viswanathan for the rejection of claim 1. Therein, the Office cites Viswanathan as disclosing communicating with the medical device via the first protocol and communicating with a remote computing device via an encrypted, second protocol. Specifically, on page 4 of the Office action, the Office cites steps 102, 106, and 110 of FIG. 2 of Viswanathan (e.g., the conversion of received user input data to a predetermined data stream format that is then encrypted on the control center computer and sent from the control center computer to a computer at the remote navigation system site), as disclosed at paragraph [0023] of Viswanathan, as allegedly disclosing communicating with a remote computing device via an encrypted, second protocol. The Office also cites steps 118, 122, and 126 of FIG. 2 of Viswanathan (e.g., the reception of the transmitted data at the computer of the remote navigation system site that is then decrypted and converted to a set of predetermined script commands that are transmitted to the remote navigation system control computer), as disclosed at paragraph [0023] of Viswanathan, as allegedly disclosing communicating with the medical device via the first protocol.
Thus, as best understood, the Office cites the computer at the remote navigation system site as disclosing the supplemental computing device, cites the control center computer as disclosing the remote computing device, and cites the remote navigation system control computer as disclosing the medical device, with communication between the control center computer and the computer at the remote navigation system site occurring via a second protocol and communication between the computer at the 
The Office then admits that Viswanathan fails to disclose selecting the first protocol from among a plurality of possible protocols based on parameters of the medical device (which in Viswanathan would be the parameters of the remote navigation system control computer). The Office therefore cites Yamaki, which discloses a converter configured to communicate via a plurality of different communication protocols. The Office asserts at page 6 of the Office action that it would have been obvious to modify Viswanathan to include the converter of Yamaki because doing so “would allow for the control center to identify and send the predetermined scripts or commands in a compatible data format to the specific medical device.” Accordingly, the Office appears to be asserting that the converter would be included in the control center of Viswanathan. However, as described above, the Office is citing the computer at the remote navigation system site as disclosing the supplemental computing device, not the control center, and the communication between the computer at the remote navigation system site and the remote navigation system control computer as being carried out via the first protocol. Thus, including the converter at the control center computer would not have any bearing on how the communication between the remote navigation system site and the remote navigation system control computer is carried out.”
	In response, the examiner isn’t persuaded, the examiner points to the prior art of Viswanathan. Specifically, at paragraph: 0021, lines 21 – 32, Rather, the Control Center computer [i.e. applicant’s remote computing device] converts the USB data to a pre-determined data stream format before encryption and transmission as system The data is received by a reception computer [i.e. applicant’s supplemental computing device] at the remote navigation system site that could be one of the existing remote navigation system computers, or an additional one that exists to accept the incoming encrypted data, decrypts the data, converts the data from the pre-determined data stream format to USB data (thereby functioning as an USB emulator), and then passes it on to the remote navigation system control computer [i.e. applicant’s medical device] at the distant site via a local, standard USB cable link.

Applicant states on page[s] 10 of the remarks as filed: “Further, Applicant disagrees that one having ordinary skill in the art would be motivated to include the converter of Yamaki in the system of Viswanathan so that the system of Viswanathan could identify and send the predetermined scripts or commands in a compatible data format to the specific medical device, as alleged by the Office. This is at least because Viswanathan already discloses that the computer at the remote navigation system site can send the predetermined script commands in a data format that is compatible with the remote navigation control computer (e.g., using the local Ethernet connection) and thus the converter would serve no purpose. Additionally, Viswanathan only discloses one type of medical device—the remote navigation system—and thus has no need for the converter of Yamaki, as there is no disclosure or suggestion in Viswanathan that communication in more than one protocol may be needed. ”

	In response, the examiner isn’t persuaded, the examiner points to the prior art of Viswanathan. Specifically, at paragraph: 0021, lines 21 – 32, Rather, the Control Center computer [i.e. applicant’s remote computing device] converts the USB data to a pre-The data is received by a reception computer [i.e. applicant’s supplemental computing device] at the remote navigation system site that could be one of the existing remote navigation system computers [i.e. one or more medical devices], or an additional one that exists to accept the incoming encrypted data, decrypts the data, converts the data from the pre-determined data stream format to USB data (thereby functioning as an USB emulator), and then passes it on to the remote navigation system control computer [i.e. applicant’s medical device] at the distant site via a local, standard USB cable link. 
This meets applicant’s argument of “Additionally, Viswanathan only discloses one type of medical device—the remote navigation system—and thus has no need for the converter of Yamaki, as there is no disclosure or suggestion in Viswanathan that communication in more than one protocol may be needed.”
	The examiner has shown above of Viswanathan that its recited receiving computer transforms received pre-determined data format to the USB data format, or any other data format depending on the connected remote navigation system computers
Applicant states on page[s] 10 of the remarks as filed: “Thus, the Office has assembled a combination of references that includes the addition of an additional device (the converter of Yamaki) to the system of Viswanathan, without explanation of how the converter would be incorporated, for the purpose of performing an action that is not needed in the system of Viswanathan, nor even that the system of Viswanathan would be capable of performing. As such, the cited combination of references assembled by the Office does not disclose each and every element of claim 1, and one having ordinary skill in the art would not be motivated to combine the references in the manner suggested by the Office. Accordingly, the rejections of claim 1 and all claims
depending therefrom should be withdrawn.”

In response, the examiner isn’t persuaded, the examiner points to the prior art of Viswanathan. Specifically, at paragraph: 0021, lines 21 – 32, Rather, the Control Center computer [i.e. applicant’s remote computing device] converts the USB data to a pre-determined data stream format before encryption and transmission as system commands. The data is received by a reception computer [i.e. applicant’s supplemental computing device] at the remote navigation system site that could be one of the existing remote navigation system computers [i.e. one or more medical devices], or an additional one that exists to accept the incoming encrypted data, decrypts the data, converts the data from the pre-determined data stream format to USB data (thereby functioning as an USB emulator), and then passes it on to the remote navigation system control computer [i.e. applicant’s medical device] at the distant site via a local, standard USB cable link. 
Thus, the Office has assembled a combination of references that includes the addition of an additional device (the converter of Yamaki) to the system of Viswanathan, without explanation of how the converter would be incorporated, for the purpose of performing an action that is not needed in the system of Viswanathan, nor even that the system of Viswanathan would be capable of performing. As such, the cited combination of references assembled by the Office does not disclose each and every element of claim 1, and one having ordinary skill in the art would not be motivated to combine the references in the manner suggested by the Office.”
	The examiner has shown above of Viswanathan that its recited receiving computer transforms received pre-determined data format to the USB data format, or any other data format depending on the connected remote navigation system computers, to the correct USB format or other data format required by such remote navigation system computers.  Therefore, the combination of the unique converter of Yamaki with its recited converting capability with the receiving computer of Viswananthan would be recognized by one of ordinary skilled in the art that would allow the operation of Viswananthan to convert data for any given medical device/ remote navigation system computers in the manner of the recited converting operation of Yamaki. 

Applicant states on page[s] 11 of the remarks as filed: “Claim 2, which depends from claim 1, further requires that the non-transitory memory (of the supplemental computing device) further includes executable instructions for “applying firewall screening rules to the information and/or additional information communicated between the supplemental 

The Office then states at page 17 of the Office action that it would have been
obvious for one having ordinary skill in the art to have modified the system of Viswanathan to monitor for malware attacks via the method of Cherry in order to “allow for the medical device to monitor the predetermined script commands for malware and prevent harm of the patient by a compromised medical device.” However, this rationale is insufficiently supported by the evidence of record. Cherry discloses that current FDA regulations actually prevent medical devices from being secured and/or applying firewalls or malware attack detection systems. Thus, one having ordinary skill in the art would not think to modify the system of Viswanathan so that the medical device of Viswanathan (e.g., the remote navigation system control computer) would monitor for 

	In response, the examiner isn’t persuaded, the examiner points to the prior art of Cherry. Specifically, at paragraph: 0029, lines 15 – 21, In another example, the medical device alert awareness system 114 can be configured to evaluate the one or more events of the received log data associated with each decoy medical device 112a-1, 112b-1, and 112n-1 relative to a set of rules (or filters) to identify a malicious event associated with the malware attack.  Further of Cherry at paragraph: 0003, lines 30 – 33, The first type of classification technique search for occurrences of known attacks with particular “signature,”  and the second type of occurrences of classification technique searches for a departure from normality [i.e. for an anomaly]. This meets applicants argument of “…However, paragraph [0029] of Cherry does not disclose that firewall rules are applied but rather discloses that a malware attack can be detected from event log data transmitted by a decoy medical device. Malware attack detection is not the same as applying firewall screening rules. Further, the malware attack detection described by Cherry requires decoy medical devices, which are not real medical devices and the real medical devices disclosed in Cherry are not disclosed as being configured to generate the event log data that is analyzed to detect the malware attack. As such, there is no teaching or suggestion that the devices of Viswanathan and Yamaki could even perform the malware attack detection of Cherry……..”
	Further the examiner points to the prior art of Cherry at paragraph: 0013, lines 1 – 5, To combat the security risks associated with medical devices, the FDA has mandated that each manufacture establish and maintain procedures (e.g., providing 

Applicant states on page[s] 11 and 12 and 13 of the remarks as filed: “Next, claim 8 recites, in part, “encrypting a connection over the Internet between a remote computing device and the supplemental computing device; and converting, with the supplemental computing device, between a first protocol used by the medical device and a second protocol used by the remote computing device to enable communication between the remote computing device and the medical device via the supplemental computing device, where the supplemental computing device communicates with one or more external databases over a hospital network.” In rejecting claim 8, the Office cites steps 102, 106, and 110 of FIG. 2 of Viswanathan (e.g., the conversion of received user input data to a predetermined data stream format that is then encrypted on the control center computer and sent from the control center computer to a computer at the remote navigation system site), as disclosed at paragraph [0023] of Viswanathan, as allegedly disclosing encrypting a connection over the Internet between a remote computing device and the supplemental computing device. Herein, it is unclear which device of  intended to teach the remote computing device and which device of Viswanathan is intended to teach the supplemental computing device, and the reliance on Yamaki by the Office as disclosing converting between a first protocol used by the medical device and a second protocol used by the remote computing device to enable communication between the remote computing device and the medical device via the supplemental computing device fails to clarify which devices of Viswanathan are being relied upon in the rejection of claim 8.
Specifically, the Office again cites the converter of Yamaki, which enables
communication between a system controller and medical equipment as disclosing
converting between a first protocol used by the medical device and a second protocol used by the remote computing device to enable communication between the remote computing device and the medical device via the supplemental computing device. However, claim 8 has been amended to require the converting be performed by the supplemental computing device and thus the intermediary converter of Yamaki does not disclose this element of claim 8. Further, even if the converter of Yamaki were to be included/incorporated into a device of Viswanathan, it is not clear which device of Viswanathan would be modified to include the converter or capabilities of the converter, since it is not clear which device of Viswanathan the Office intends as disclosing the supplemental computing device.
The Office also cites Yamaki as disclosing that the supplemental computing device
communicates with one or more external databases over a hospital network. On page 9 of the Office action, the Office states that the system controller of Yamaki is connected to a network that is installed within a hospital (which the Office refers to as an intra-
Even with the further clarification that the Office considers the converter of Yamaki
to disclose the supplemental computing device of claim 8, the Office has still provided
insufficient explanation of how the converter of Yamaki would be incorporated into the
system of Viswanathan, and why one having ordinary skill in the art would think it obvious to include the converter of Yamaki in the system of Viswanathan simply to perform a function already performed by the system of Viswanathan.
For at least these reasons, the rejections of claim 8 and all claims depending
therefrom should be withdrawn.”

	In response, the examiner isn’t persuaded, the examiner points to the prior art of Viswanathan. Specifically, at paragraph: 0021, lines 21 – 32, The data is received by a reception computer [i.e. applicant’s supplemental computing device] at the remote navigation system site that could be one of the existing remote navigation system computers, or an additional one that exists to accept the incoming encrypted data, decrypts the data, converts the data from the pre-determined data stream format to USB data (thereby functioning as an USB emulator), and then passes it on to the remote navigation system control computer [i.e. applicant’s medical device] at the distant site via a local, standard USB cable link.

Applicant states on page[s] 13 and 14 of the remarks as filed: “The Office’s disregard for establishing exactly which devices of the references disclose the claimed devices is further highlighted by the rejection of claim 9. Claim 9 recites, in part, “executing, via the supplemental computing device, a model on images received from the medical device.” The Office cites actions taken by the system controller (e.g., display of images obtained by an endoscope) of Yamaki as disclosing executing a model on images received from the medical device. However, the medical device as established in the rejection of claim 8 is the remote navigation system of Viswanathan, which is not disclosed as sending images to any device. Likewise, the converter of Yamaki (cited as disclosing the supplemental computing device) does not receive images from a medical device. Further, claim 9 requires the supplemental computing device execute the model, not just any device. Thus, even if the system controller of Yamaki did execute a
model on images (which Applicant disputes), such disclosure would not be relevant to
claim 9, because the Office established in the rejection of claim 8 that the converter of
Yamaki discloses the supplemental computing device, not the system controller or host.”
	In response, the examiner isn’t persuaded, the examiner points to the prior art of Visanathan. Specifically, at paragraph: 0021, lines 21 – 32, The data is received by a reception computer [i.e. applicant’s supplemental computing device] at the remote navigation system site that could be one of the existing remote navigation system computers, or an additional one that exists to accept the incoming encrypted data, decrypts the data, converts the data from the pre-determined data stream format to USB data (thereby functioning as an USB emulator), and then passes it on to the remote navigation system control computer [i.e. applicant’s medical device] at the distant site via a local, standard USB cable link.

Applicant states on page[s] 14 and 15 of the remarks as filed: “Similar points apply to claim 12. For example, claim 12 recites, in part, “a remote computing device configured with executable instructions stored in non-transitory memory for servicing the medical device; one or more external databases included on the hospital network and in communication with the medical device; and a supplemental computing device communicatively coupled to the medical device and the one or more external
databases via the hospital network.” The Office cites the control center of Viswanathan as disclosing the remote computing device and the remote navigation system of Viswanathan as disclosing the medical device, and the converter of Yamaki as disclosing the supplemental computing device and the communication programs of Yamaki as disclosing the one or more external databases. Again, the Office provides insufficient explanation of how the references would be combined, leaving Applicant to guess as to how the references would be combined. The Office merely states on page 15 of the Office action that it would have been obvious to “combine the teachings of Viswanathan and Yamaki in order for the controlling and encrypting the predetermined script commands of the medical device of [the] remote navigation system computer of 

However, this combination would result in the actions of the supplemental
computing device being performed by the remote computing device, despite claim 12
explicitly requiring the remote computing device to be a different device than the
supplemental computing device and all the claimed instructions being stored on and
executed by the supplemental computing device. Further, even though the Office admits that Viswanathan fails to disclose the supplemental computing device, the Office asserts that Viswanathan discloses aspects of the instructions stored on and executed by the supplemental device, such as that the supplemental computing device encrypts
communications with the remote computing device via a security protocol.”
	In response, the examiner isn’t persuaded, the examiner points to the prior art of Viswanathan. Specifically, at paragraph: 0021, lines 21 – 32, Rather, the Control Center computer [i.e. applicant’s remote computing device] converts the USB data to a pre-determined data stream format before encryption and transmission as system commands. The data is received by a reception computer [i.e. applicant’s supplemental computing device] at the remote navigation system site that could be one of the existing remote navigation system computers [i.e. one or more medical devices], or an additional one that exists to accept the incoming encrypted data, decrypts the data, converts the data from the pre-determined data stream format to USB data (thereby functioning as an USB emulator), and then passes it on to the remote navigation system control computer [i.e. applicant’s medical device] at the distant site via a local, standard USB cable link. 
	This meets applicant’s argument of “….However, this combination would result in the actions of the supplemental computing device being performed by the remote computing device, despite claim 12 explicitly requiring the remote computing device to be a different device than the supplemental computing device and all the claimed instructions being stored on and executed by the supplemental computing device..”
	The examiner has shown above of Viswanathan that its recited receiving computer transforms received pre-determined data format to the USB data format, or any other data format depending on the connected remote navigation system computers, to the correct USB format or other data format required by such remote navigation system computers.  Therefore, the combination of the unique converter of Yamaki with its recited converting capability with the receiving computer of Viswananthan would be recognized by one of ordinary skilled in the art that would allow the operation of Viswananthan to convert data for any given medical device/ remote navigation system computers in the manner of the recited converting operation of Yamaki. 

Applicant states on page[s] 12 of the remarks as filed: “Furthermore, claim 12 further requires that the supplemental computing device include a firewall that blocks unverified traffic between the medical device and the hospital network and secures open ports on the medical device and does not block data from the one or more external databases. The Office cites paragraph [0024] of Viswanathan as allegedly disclosing this element, despite Viswanathan not disclosing a supplemental computing device or the one or more external databases. Therein, the Office cites disclosure in Viswanathan that only system commands and incremental changes to existing displays are transmitted over the dedicated/secure link. However, paragraph [0024] of Viswanathan is directed to the low bandwidth requirements of the control center and remote navigation system communication and does not disclose anything about a firewall that blocks unverified traffic and secures open ports on the medical device and does not block data from the one or more external databases.
Additionally, as mentioned above, the Office cites the full communication programs for the protocols A and B of Yamaki as disclosing the one or more external databases of claim 12. However, in the rejection of claim 15 (which specifies that the one or more external databases comprise one or more of a picture archiving and communication
system (PACS), hospital information system (HIS), a radiology information system (RIS), and an electronic medical record (EMR) system), the Office cites Cherry as disclosing EMRs, PACS, and remote access data and storage systems. Whether or not Cherry discloses EMRs and PACS, claim 15 depends from claim 12 and is further limiting the one or more external databases of claim 12. The Office has now switched what it considers the one or more external databases without any explanation of how 
For at least these reasons, the rejections of claims 12 and all claims depending
therefrom should be withdrawn.
The remaining cited references (Buck, Delestienne, and Chennuru) fail to cure the
deficiencies of the references discussed above.”
	In response, the examiner isn’t persuaded, the examiner points out that applicant’s claim language is intentionally broad, thus the office is not able to glean as to what the databases actually are. Therefore, it is fair and reasonable to point out various types of external database from the prior of Yamaki and Viswanathan. Also, applicant’s remark is a general allegation and does not point out exactly how the intentionally broad claim language is not render obvious by the various prior art combinations. 
Response to Amendment
Status of the instant application:
Claim[s] 1 – 12, 15, 16, 18 – 20 are pending in the instant application. 
Claim[s] 13, 14, 17, are or have been cancelled during the course of prosecution of the application. 
Regarding claim[s] 1 – 12, 15, 16, 18 – 20 under the obviousness rejection, applicant’s newly added claim amendments have been considered, and are not persuasive. Therefore, the examiner has addressed the newly added claim amendments in the office action below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim[s] 1, 6, 8, 9, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan [US PGPUB # 2011/0087237] in view of Yamaki [US PGPUB # 20090113064]
As per claim 1. Viswanathan does teach a supplemental computing device in communication with medical device, a remote computing device, and one or more external databases [paragraph: 0002, The present invention relates to the medical procedures which utilize navigation of medical devices within a subject body, and more specifically to remotely performing medical procedures utilizing navigation of medical devices in a subject body], the supplemental computing device comprising:
non-transitory memory including executable instructions for [Figure # 1, and paragraph: 0005, lines 1 – 4, The present invention describes methods and apparatus details for the functioning of a Control Center from which multiple remote navigation systems could be controlled simultaneously or nearly simultaneously.]:
	communicating information between the medical device and the remote
computing device via the supplemental computing device [paragraph: 0021, lines 21 – 32, Rather, the Control Center computer [i.e. applicant’s remote computing device] converts the USB data to a pre-determined data stream format before encryption and transmission as system commands. The data is received by a reception computer [i.e. applicant’s supplemental computing device] at the remote navigation system site that could be one of the existing remote navigation system computers, or an additional one that exists to accept the incoming encrypted data, decrypts the data, converts the data from the pre-determined data stream format to USB data (thereby functioning as an USB emulator), and then passes it on to the remote navigation system control computer [i.e. applicant’s medical device] at the distant site via a local, standard USB cable link.], including:
communicating the information between the supplemental computing device and the medical device via the first protocol [paragraph: 0021, lines 21 – 32, The data is received by a reception computer [i.e. applicant’s supplemental computing device] at the remote navigation system site that could be one of the existing remote navigation system computers, or an additional one that exists to accept the incoming encrypted data, decrypts the data, converts the data from the pre-determined data stream format to USB data (thereby functioning as an USB emulator), and then passes it on to the remote navigation system control computer [i.e. applicant’s medical device] at the distant site via a local, standard USB cable link.
Where at Figure # 2, steps # 126, 130, 134, and paragraph: 0023, lines 21 – 30, The transmitted data received by the remote systems at step 118 is then decrypted at step 122, and then converted at step 126 to a set of predetermined script commands corresponding to medical device control and user interaction elements. The decrypted pre-determined script commands may then be transmitted at step 130 to the remote navigation system control computer via a local, standard Ethernet link ]; and 
communicating the information between the supplemental computing device and the remote computing device via an encrypted, second protocol [ paragraph: 0021, lines 21 – 32, Rather, the Control Center computer [i.e. applicant’s remote computing device] converts the USB data to a pre-determined data stream format before encryption and transmission as system commands. The data is received by a reception computer [i.e. applicant’s supplemental computing device] at the remote navigation system site.
Where at Figure # 2, steps 102, 106, 110, 114, 118, paragraph: 0023, lines 12 – 19, The method also includes receiving or accepting user input at step 102, into the Control Center computer at step 106, and establishing an encryption key at step 110 between the Control Center computer and the remote navigation system computer 130. At step 106, the Control Center converts the user input data to a pre-determined data and
a processor for executing said executable instructions [paragraph: 0022, In a sixth embodiment, the data from the reception computer could, instead of being converted to USB data, be sent to the remote navigation system control computer in the form of script commands that execute certain processes on the latter that serve to implement the desired user actions in order to control the remote navigation system and the medical device used in the procedure. Such actions could include, for instance in the case of a magnetic navigation system, clicking on a GUI to change external magnetic fields, advance or retract the device, mark anatomical reference locations. In the case of a mechanically actuated remote navigation system, these actions could include requesting actuations that increase or decrease deflection of the medical device, advance or retract a medical device, and other typical catheter manipulations].
Viswanathan does not clearly teach selecting a first protocol for communicating with the medical device from among a plurality of possible protocols based on parameters of the medical device.
However, Yamaki does teach selecting a first protocol for communicating with the medical device from among a plurality of possible protocols based on parameters of the medical device [Figure # 7 and paragraph: 0055, FIG. 7 is one example of the perspective view of the cabinet of the converter in this preferred embodiment. The converter 50 is provided with communication I/Fs (such as an infrared communication I/F, an Ethernet communication I/F, a serial communication I/F and the like) corresponding to a plurality of different communication methods and protocols in order to enable the connection to medical equipment using various different communication method and protocols.].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Viswanathan as modified and Yamaki in order for the controlling and encrypting the predetermined script commands of the medical device of remote navigation system computer of Viswanathan as modified to include monitoring the communication method of the medical device of Yamaki. This would allow for the control center to identify and send the predetermined scripts or commands in a compatible data format to the specific medical device. See paragraph: 0007 of Yamaki.
As per claim 6. Viswanathan as modified does teach the computing device of claim 1, wherein the non-transitory memory further includes executable instructions for entering the parameters of the medical device into a look-up table stored in the non – transitory memory [Yamaki, paragraph: 0046, An external storage medium (MO), which is not shown in FIG. 5, is built into the system controller 22. Thus, the system controller 22 can read the image recorded on the external storage medium (MO) and output it onto the endoscope display panel 11 to display it.] to select the first protocol, the look-up table including the plurality of possible protocols indexed by medical device parameters of a plurality of medical devices [Yamaki, paragraph: 0068, If any piece of the target medical equipment responds (Yes in S4), the converter 50 identifies the communication protocol of the target medical equipment on the basis of the communication method used to respond (S6). The communication protocol of target medical equipment is identified, for example, by the converter 50 sequentially applying a sequence for detecting a bit rate, a sequence for detecting an ID that is returned, a sequence for detecting a header in a packet and the like, to the target medical equipment. Then, if the target medical equipment can be identified, the communication protocol of the target medical equipment can be specified on the basis of the identification result. For example, in the case of RS-232C, the communication protocol can be specified by identifying a difference in transfer speed (bit rate) and a variation in message. In the case of USB, the communication protocol can be specified by identifying, for example, a variation in a descriptor or a procedure. In the case of a parallel communication, the communication protocol can be specified by identifying, for example, a variation in a signal pattern and the like.], and wherein the medical and additional medical devices from the plurality of medical devices are coupled to the one or more external databases via a hospital network [Yamaki, paragraph: 0046, An external storage medium (MO), which is not shown in FIG. 5, is built into the system controller 22. Thus, the system controller 22 can read the image recorded on the external storage medium (MO) and output it onto the endoscope display panel 11 to display it. The system controller 22 is connected to a network that is installed within a hospital (intra-hospital network), which is not shown in FIG. 5, by a cable, which is also not shown in FIG. 5. Thus, the system controller 22 obtains image data and the like on the intra-hospital network and outputs it onto the first endoscope display panel 11 to display it. The system controller 22 corresponds to the host shown in FIG. 3.].
As per method claim 8. Viswanathan does teach a method, executable by a supplemental computing device, for servicing a medical device in communication with the supplemental computing device [paragraph: 0002, The present invention relates to the medical procedures which utilize navigation of medical devices within a subject body, and more specifically to remotely performing medical procedures utilizing navigation of medical devices in a subject body], the method comprising:
	encrypting a connection over the internet [paragraph: 0023, lines 25 – 28, standard Ethernet link] between a remote computing device and the supplemental computing device [paragraph: 0021, lines 21 – 32, Rather, the Control Center computer [i.e. applicant’s remote computing device] converts the USB data to a pre-determined data stream format before encryption and transmission as system commands. The data is received by a reception computer [i.e. applicant’s supplemental computing device] at the remote navigation system site.

	Where at Figure # 2, steps 102, 106, 110, 114, 118, paragraph: 0023, lines 12 – 19, The method also includes receiving or accepting user input at step 102, into the Control Center computer at step 106, and establishing an encryption key at step 110 between the Control Center computer and the remote navigation system computer 130. At step 106, the Control Center converts the user input data to a pre-determined data stream format, and then encrypts this data on the Control Center computer at step 110], 
	Viswanathan does not clearly teach the claim limitation: and
converting between a first protocol used by the medical device and a second protocol used by the remote computing device to enable communication between the remote computing device and the medical device via the supplemental computing device, where the supplemental computing device communicates with one or more external database over a hospital network. 
	However, Yamaki does teach and converting between a first protocol used by the medical device and a second protocol used by the remote computing device to enable communication between the remote computing device and the medical device via the supplemental computing device [paragraph: 0033, Therefore, in the first preferred embodiment of the present invention, a converter is described for enabling communications between the system controller and the medical equipment by connecting a system controller and medical equipment using a communication method and a communication protocol which are different from those of this system controller. Where at Figure # 7 and paragraph: 0055, FIG. 7 is one example of the perspective view of the cabinet of the converter in this preferred embodiment. The converter 50 is provided with communication I/Fs (such as an infrared communication I/F, an Ethernet communication I/F, a serial communication I/F and the like) corresponding to a plurality of different communication methods and protocols in order to enable the connection to medical equipment using various different communication method and protocols.], where the supplemental computing device communicates with one or more external database over a hospital network [paragraph: 0046, An external storage medium (MO), which is not shown in FIG. 5, is built into the system controller 22. Thus, the system controller 22 can read the image recorded on the external storage medium (MO) and output it onto the endoscope display panel 11 to display it. The system controller 22 is connected to a network that is installed within a hospital (intra-hospital network), which is not shown in FIG. 5, by a cable, which is also not shown in FIG. 5. Thus, the system controller 22 obtains image data and the like on the intra-hospital network and outputs it onto the first endoscope display panel 11 to display it. The system controller 22 corresponds to the host shown in FIG. 3. Where at Figure # 4, full communication program of protocol A [i.e. applicant’s external database], full communication program of protocol B [i.e. applicant’s external database]]  and paragraph: 0038, In FIG. 4, the converter 50 [i.e. applicant’s supplemental computing device] stores only connection parts A1 and B1, which constitute a part of the communication programs about protocols A and B, respectively. If the determination result of the communication protocol is protocol B, the converter 50 downloads the full communication program B or the difference between the already downloaded connection part of the connected medical equipment and the communication program (that is, a communication sequence part B2, a status management part B3, and an error management part B4).]. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Viswanathan and Yamaki in order for the controlling and encrypting the predetermined script commands of the medical device of remote navigation system computer of Viswanathan 

As per method claim 9. Viswanathan as modified does teach the method of claim 8, further comprising identifying the first protocol from a list of protocols [Yamaki, paragraph: 0068, lines 1 – 9, If any piece of the target medical equipment responds (Yes in S4), the converter 50 identifies the communication protocol of the target medical equipment on the basis of the communication method used to respond (S6). The communication protocol of target medical equipment is identified, for example, by the converter 50 sequentially applying a sequence for detecting a bit rate, a sequence for detecting an ID that is returned, a sequence for detecting a header in a packet and the like, to the target medical equipment. Then, if the target medical equipment can be identified, the communication protocol of the target medical equipment can be specified on the basis of the identification result.], and executing, via the supplemental computing device, a model on images received from the medical device [Yamaki, paragraph: 0046, An external storage medium (MO), which is not shown in FIG. 5, is built into the system controller 22. Thus, the system controller 22 can read the image recorded on the external storage medium (MO) and output it onto the endoscope display panel 11 to display it. The system controller 22 is connected to a network that is installed within a hospital (intra-hospital network), which is not shown in FIG. 5, by a cable, which is also not shown in FIG. 5. Thus, the system controller 22 obtains image data and the like on the intra-hospital network and outputs it onto the first endoscope display panel 11 to display it. The system controller 22 corresponds to the host shown in FIG. 3].

As per system claim 12. Viswanathan does teach a system [paragraph: 0002, The present invention relates to the medical procedures which utilize navigation of medical devices within a subject body, and more specifically to remotely performing medical procedures utilizing navigation of medical devices in a subject body], comprising:
	a medical device included on a hospital network [paragraph: 0013, lines 1 – 3, In some embodiments, each remote navigation system is installed in its own procedure room. At sites where there are multiple such systems at the same clinical facility];
	a remote computing device configured with executable instructions stored in non-transitory memory for servicing the medical device [Figure # 1, and paragraph: 0005, lines 1 – 4, The present invention describes methods and apparatus details for the functioning of a Control Center from which multiple remote navigation systems could be controlled simultaneously or nearly simultaneously. The ability to perform multiple procedures simultaneously from a single integrated Control Center is advantageous.]; and

	encrypt communications with the remote computing device via a security protocol [Figure # 2, steps 102, 106, 110, 114, 118, paragraph: 0023, lines 12 – 19, The method also includes receiving or accepting user input at step 102, into the Control Center computer at step 106, and establishing an encryption key at step 110 between the Control Center computer and the remote navigation system computer 130. At step where the supplemental computing device includes a firewall that blocks unverified traffic between the medical device and the hospital network [paragraph: 0024, lines 5 – 9, Since only system commands and incremental changes to existing displays are transmitted over the dedicated/secure link] and secures open ports [paragraph: 0024, lines 5 – 9, Since only system commands and incremental changes to existing displays are transmitted over the dedicated/secure link, this is an efficient methodology for system communication between the Control Center and the remote navigation site] on the medical device and does not block data from the one or more external databases [paragraph: 0021, lines 24 – 27, The data is received by a reception computer at the remote navigation system site that could be one of the existing remote navigation system computers, or an additional one that exists to accept the incoming encrypted data].

	Viswanathan does not clearly teach one or more external databases included on the hospital network and in communication with the medical device; and a supplemental computing device communicatively coupled to the medical device and the one or more external databases via the hospital network and configured with executable instructions stored in non-transitory memory that when executed cause the supplemental computing device to:
	identify a first protocol used by the medical device;
	convert between the first protocol used by the medical device a second
protocol used by the remote computing device.

	However, Yamaki does teach one or more external databases included on the hospital network and in communication with the medical device [paragraph: 0046, An external storage medium (MO), which is not shown in FIG. 5, is built into the system controller 22. Thus, the system controller 22 can read the image recorded on the external storage medium (MO) and output it onto the endoscope display panel 11 to display it. The system controller 22 is connected to a network that is installed within a hospital (intra-hospital network), which is not shown in FIG. 5, by a cable, which is also not shown in FIG. 5. Thus, the system controller 22 obtains image data and the like on the intra-hospital network and outputs it onto the first endoscope display panel 11 to display it. The system controller 22 corresponds to the host shown in FIG. 3. Where at Figure # 4, full communication program of protocol A [i.e. applicant’s external database], full communication program of protocol B [i.e. applicant’s external database]]  and paragraph: 0038, In FIG. 4, the converter 50 [i.e. applicant’s supplemental computing device] stores only connection parts A1 and B1, which constitute a part of the communication programs about protocols A and B, respectively. If the determination result of the communication protocol is protocol B, the converter 50 downloads the full communication program B or the difference between the already downloaded connection part of the connected medical equipment and the communication program (that is, a communication sequence part B2, a status management part B3, and an error management part B4).]; and 
	a supplemental computing device communicatively coupled to the medical device and the one or more external databases via the hospital network and configured with executable instructions stored in non-transitory memory that when executed cause the supplemental computing device to:
	identify a first protocol used by the medical device [Figure # 7 and paragraph: 0055, FIG. 7 is one example of the perspective view of the cabinet of the converter in this preferred embodiment. The converter 50 is provided with communication I/Fs (such as an infrared communication I/F, an Ethernet communication I/F, a serial communication I/F and the like) corresponding to a plurality of different communication methods and protocols in order to enable the connection to medical equipment using various different communication method and protocols.];
	convert between the first protocol used by the medical device a second
protocol used by the remote computing device [paragraph: 0033, Therefore, in the first preferred embodiment of the present invention, a converter is described for enabling communications between the system controller and the medical equipment by connecting a system controller and medical equipment using a communication method and a communication protocol which are different from those of this system controller.].
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Viswanathan and Yamaki in order for the controlling and encrypting the predetermined script commands of the medical device of remote navigation system computer of Viswanathan to include monitoring the communication method of the medical device of Yamaki. This would allow for the control center to identify and send the predetermined scripts or commands in a compatible data format to the specific medical device. See paragraph: 0007 of Yamaki.
As per claim 19. Viswanathan as modified does teach the system of claim 12, wherein the supplemental computing device is configured with additional executable instructions stored in non-transitory memory that when executed cause the computing device to identify one or more protocols used to communicate on the hospital network [Yamaki, paragraph: 0009, lines 1 – 20, In the communication method and/or protocol converting method of the present invention using a converter installed between medical equipment and a medical support control device for controlling the medical equipment, if the converter is connected to the medical support control device through a first communication interface corresponding to the communication interface of the medical support control device and is connected to the medical equipment by any of a plurality of second communication interfaces corresponding to the communication interface of each piece of medical equipment in order to connect the medical support control device and a plurality of pieces of medical equipment whose communication methods/and or communication protocols are different, the converter determines whether a communication connection can be established between the medical equipment connected through the second communication interface and the converter on the basis of a connection program contained in the communication programs of the medical equipment, obtains a difference between the communication program corresponding to the identified medical equipment].
Claim[s] 2 – 5, 7,15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan [US PGPUB # 2011/0087237] in view of Yamaki [US PGPUB # 20090113064], further in view of Cherry [US PGPUB # 2019/0190952]
As per claim 2. Viswanathan and Yamaki do teach what is taught in the rejection of claim 1 above. 
Viswanathan and Yamaki do not teach clearly the computing device of claim 1, wherein the non-transitory memory further includes executable instructions for applying firewall screening rules to the information and/or additional information communicated between the supplemental computing device and the medical device.
However, Cherry does teach the computing device of claim 1, wherein the non-transitory memory further includes executable instructions for applying firewall screening rules [paragraph: 0029, lines 15 – 21, In another example, the medical device alert awareness system 114 can be configured to evaluate the one or more events of the received log data associated with each decoy medical device 112a-1, 112b-1, and 112n-1 relative to a set of rules (or filters) to identify a malicious event associated with the malware attack.] to the information and/or additional information communicated between the supplemental computing device and the medical device [paragraph: 0003, lines 30 – 33, The first type of classification technique search for occurrences of known attacks with particular “signature,”  and the second type of occurrences of classification technique searches for a departure from normality [i.e. for an anomaly]].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Viswanathan as modified and Cherry in order for the controlling and encrypting the predetermined script 
As per claim 3.  Viswanathan as modified does teach the computing device of claim 2, wherein the firewall screening rules comprise rules for categorizing incoming traffic as either verified or unverified traffic [Cherry, paragraph: 0029, lines 15 – 21, In another example, the medical device alert awareness system 114 can be configured to evaluate the one or more events of the received log data associated with each decoy medical device 112a-1, 112b-1, and 112n-1 relative to a set of rules (or filters) to identify a malicious event associated with the malware attack.].
As per claim 4.  Viswanathan as modified does teach the computing device of claim 3, wherein the non-transitory memory further includes executable instructions for blocking unverified traffic [Cherry, paragraph: 0032, lines 6 – 12, The medical device alert awareness system 114 can further be integrated with the existing medical facilities cyber-security systems (e.g., firewalls, intrusion detection and prevention systems, antivirus programs, or the like) to automatically block a malicious domain and/or IP address associated with the malware and/or malware attack based on the IOC data].
As per claim 5.  Viswanathan as modified does teach the computing device of claim 4, wherein the non-transitory memory further includes executable instructions for permitting verified traffic to pass through the supplemental the Control Center computer [i.e. applicant’s remote computing device] converts the USB data to a pre-determined data stream format before encryption and transmission as system commands. The data is received by a reception computer [i.e. applicant’s supplemental computing device] at the remote navigation system site that could be one of the existing remote navigation system computers, or an additional one that exists to accept the incoming encrypted data, decrypts the data, converts the data from the pre-determined data stream format to USB data (thereby functioning as an USB emulator), and then passes it on to the remote navigation system control computer [i.e. applicant’s medical device] at the distant site via a local, standard USB cable link.] computing device [Cherry, paragraph: 0029, lines 7 – 13, For example, the medical device alert awareness system 114 can be configured to evaluate the one or more events of the received log data associated with each decoy medical device 112a-1, 112b-1, and 112n-1 relative to a known list of events for each decoy medical device to identify an event that has varied from a corresponding listed event].
As per claim 7.  Viswanathan as modified does teach the supplemental  computing device of claim 1, wherein the computing device is in communication with the medical device via a wired connection, and wherein the supplemental computing device [Viswanathan, paragraph: 0021, lines 21 – 32, Rather, the Control Center computer [i.e. applicant’s remote computing device] converts the USB data to a pre-determined data stream format before encryption and transmission as system commands. The data is received by a reception computer [i.e. applicant’s supplemental computing device] at the remote navigation system site that could be one of the existing remote navigation system computers, or an additional one that exists to accept the incoming encrypted data, decrypts the data, converts the data from the pre-determined data stream format to USB data (thereby functioning as an USB emulator), and then passes it on to the remote navigation system control computer [i.e. applicant’s medical device] at the distant site via a local, standard USB cable link] is included between the medical device and a hospital network [Cherry, Figure # 1, and component # 100, and paragraph: 0017, FIG. 1 illustrates an exemplary network architecture 100 in accordance with the systems and methods described herein. The exemplary network architecture 100 can include a medical facility computer network (MFCN) 102. While a medical facility network is used for the sake of explanation, the network architecture 100 can be used in other organizations as well, including hospitals. The network architecture 100 can include wireless and/or wired wireless networks including but not limited to cellular, WiFi, Bluetooth, Ethernet, public switched telephone network, and the like].
As per claim 15. Viswanathan as modified does teach the system of claim 12, wherein the one or more external databases include one or more of a picture archiving and communication system (PACS), hospital information system (HIS), a radiology information system (RIS), and an electronic medical record (EMR) system [Cherry, paragraph: 0012, lines 8 – 11, These systems can include, but not limited to, electronic medical records (EMRs), picture archiving and communication systems (PACS), remote access data and storage systems].
As per claim 18. Viswanathan as modified does teach the system of claim 12, wherein the supplemental computing device is an aftermarket device and is included between the medical device and the hospital network [Cherry, Figure # 1, The network access point 106 can be configured to control and/or permit communications between the Internet 108, and devices and/or systems on the medical facilities backbone network 104. In some examples, the network access point 106 [i.e. applicant’s aftermarket device] can include firewall, antivirus, and/or intrusion detection capabilities. Examples of antivirus technology providers can include, but not limited to, Palo Alto Networks, Inc..RTM., Cisco Systems Inc..RTM., Juniper Networks Inc..RTM., Fortinet.RTM., McAfee.RTM., Symantec Corporation.RTM., or the like.].
Claim[s] 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan [US PGPUB # 2011/0087237] in view of Yamaki [US PGPUB # 20090113064] as applied to claim[s] 8 above, and further in view of Buck et al. [US PGPUB # 2002/0186683]
As per claim 10. Viswanathan and Yamaki do teach what is taught in the rejection of claim 8 above. 
Viswanathan and Yamaki do not clearly teach the method of claim 8, further comprising blocking unverified traffic with the supplemental computing device, the unverified traffic determined based on a set of screening rules.
However, Buck does teach the method of claim 8, further comprising blocking unverified traffic with the supplemental computing device, the unverified traffic determined based on a set of screening rules [Figure # 4A and paragraph: 0022, FIG. 4a shows a diagram of a computerized system known in the prior art, where the firewall security system [i.e. applicant’s supplemental computing device] protecting the internal computer system or network blocks or filters out the incoming and/or outgoing UDP packets received over the Internet from an unknown third party.].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Viswanathan as modified and Buck in order for the controlling and encrypting the predetermined script commands of the medical device of remote navigation system computer of Viswanathan as modified to include monitoring the security configuration of a recipient of Buck. This would allow for the monitoring of remote navigation system computer to determine whether it is secure and is able to receive the pre-determined script commands without compromising the script commands at the medical device. See paragraph: 0011 of Buck. 
Claim[s] 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan [US PGPUB # 2011/0087237] in view of Yamaki [US PGPUB # 20090113064] as applied to claim[s] 8 above, and further in view of Delestienne et al. [US PAT #  6377162]
The applied reference of Delestienne has a common assignee with the instant application. Based upon the earlier publication date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1) or 102(b).
As per claim 11. Viswanathan and Yamaki do teach what is taught in the rejection of claim 8 above. 
Viswanathan and Yamaki do not clearly teach the method of claim 8, further comprising periodically querying the remote computing device with the supplemental computing device to log into the medical device for servicing of the medical device.
However, Delestienne does teach the method of claim 8, further comprising periodically querying the remote computing device with the supplemental computing device to log into the medical device for servicing of the medical device [col. 2, lines 1 – 8, In certain remote servicing systems [i.e. applicant’s remote computing device], a computerized service center may contact a scanner [i.e. applicant’s supplemental system] via a network to check system configurations and operational states, to collect data for report generation, and to perform other useful service functions. Such contacts can be made periodically, such as during system "sweeps" in which a variety of system performance data is collected and stored with historical data for the particular scanner. The data can then be used to evaluate system performance, propose or schedule visits by service personnel, and the like. Where at col. 2, lines 11 – 22, While such service techniques have proven extremely valuable in maintaining diagnostic systems, further improvements are still needed. For example, in conventional service systems, contact between the scanners and a centralized service center most often originates with the service center. The scanners are provided with only limited functionality in the ability to identify and define service needs. Even where the scanners have permitted some limited ability to contact networked service providers, intermittent conditions indicative of a potentially serviceable problem may cease by the time the service provider is contacted or re-contacts the scanner after a service call].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Viswanathan as . 
Claim[s] 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan [US PGPUB # 2011/0087237] in view of Yamaki [US PGPUB # 20090113064] as applied in the rejection of claim 12 above, further in view of Buck et al. [US PGPUB # 2002/0186683]
As per claim 16.  Viswanathan and Yamaki do teach what is in the rejection of claim 12 above. 
Viswanathan and Yamaki do not clearly teach the system of claim 12, wherein the supplemental computing device identifies the verified traffic based on a protocol under which the verified traffic is sent.
However, Buck does teach the system of claim 12, wherein the supplemental computing device identifies the verified traffic based on a protocol under which the verified traffic is sent [Figure # 4A and paragraph: 0022, FIG. 4a shows a diagram of a computerized system known in the prior art, where the firewall security system protecting the internal computer system or network blocks or filters out the incoming and/or outgoing UDP packets [i.e. applicant’s supplemental computing device identifies the verified traffic based under which the verified traffic is sent] received over the Internet from an unknown third party.].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Viswanathan as modified and Buck in order for the controlling and encrypting the predetermined script commands of the medical device of remote navigation system computer by the control center of Viswanathan as modified to include monitoring the security configuration of a recipient of Buck. This would allow for the monitoring of remote navigation system computer to determine whether it is secure and is able to receive the pre-determined script commands without compromising the script commands at the medical device. See paragraph: 0011 of Buck. 
Claim[s] 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan [US PGPUB # 2011/0087237] in view of Yamaki [US PGPUB # 20090113064] as applied to claim[s] 12 above, and further in view of Chennuru et al. [US PAT # 9716724]
As per claim 20. Viswanathan and Yamaki do teach what is taught in the rejection of claim 12 above. 
Viswanathan and Yamaki do not clearly teach the system of claim 12, wherein the supplemental computing device is configured with additional executable instructions stored in non-transitory memory that when executed cause the supplemental computing device to identify itself to the remote computing device and periodically send a login request query to the remote computing device.
However, Chennuru does teach the system of claim 12, wherein the supplemental computing device is configured with additional executable instructions stored in non-transitory memory that when executed cause the supplemental computing device to identify itself to the remote computing device and periodically send a login request query to the remote computing device [col. 3, lines 56 – 64, In embodiments of the present invention, the cloud DLP system 30 [i.e. applicant’s computing device] is provided with the cloud service access credential, such as the administrative credential or the login credential, of the enterprise for each cloud service provider. For example, a system administrator may provide the login credential for the cloud services being used by the enterprise through a user interface of the cloud DLP system 30. The cloud DLP system 30 uses the login credential to obtain access tokens from the one or more cloud service providers [i.e. applicant’s remote computing device]]. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Viswanathan as modified and Chennuru in order for the controlling and encrypting the predetermined script commands of the medical device of remote navigation system computer of by the control center of Viswanathan as modified to include monitoring the medical device of the remote navigation system computer for operation status of Chennuru. This would allow for the control center to monitor the operations based on policies or rules to detect a deviation of the medical device. See col. 5, lines 36 – 41 of Chennuru. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/           Primary Examiner, Art Unit 2434